Citation Nr: 1311722	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-44 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to June 1966.  His awards and decorations include the Purple Heart. 

This appeal to the Board of Veterans' Appeals (Board) arose from December 2009 and August 2010 rating decisions issued by the RO in St. Paul, Minnesota.  In the December 2009 rating decision, the RO assigned a 30 percent disability rating for migraine headaches, effective August 28, 2009.  In the August 2010 rating decision, the RO denied entitlement to a TDIU and to a rating in excess of 30 percent for migraine headaches.  In August 2010, the Veteran filed a notice of disagreement (NOD) with the RO's assignment of the 30 percent rating for migraines and the denial of a TDIU.  A statement of the case (SOC) was issued in October 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.  

The Board also notes that the RO treated the Veteran's April 2010 claim for a TDIU as a claim of entitlement to increased ratings for all of his service-connected disabilities and construed the August 2010 NOD as specific to the August 2010 rating decision.  However, as noted above, the NOD reflects the Veteran's specific disagreement with the initial assignment of the 30 percent rating for migraine headaches (i.e. the December 2009 rating decision).  The August 2010 NOD is a timely-filed expression of disagreement, or, NOD, with the initial rating assigned for migraine headaches.  See 38 C.F.R. §§ 20.200, 20.201 (2012).  As such, the Board has recharacterized this portion of the appeal as emanating from the award of service connection and initial compensation, as reflected by the first matter set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability, and effectively holding that different ratings may be warranted for distinct periods of time, based on the facts found); and AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that the Veteran is presumed to seek the maximum available benefit for a disability).


The Veteran subsequently submitted additional evidence in support of his claims directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Since the Veteran's August 2009 claim for service connection, the collective evidence indicates his migraine headache disability has been manifested by two to five migraine headaches a week; the headaches are disabling and require from one hour to several hours to resolve.

3.  The Veteran has been awarded service connection for posttraumatic stress disorder (rated as 50 percent disabling from March 7, 2006, and as 70 percent disabling from April 14, 2010); migraine headaches (herein assigned a 50 percent rating); residuals of gunshot wound to the right arm affecting Muscle Group V and resulting in degenerative joint disease and ulnar neuropathy (rated as 30 percent disabling); residuals of gunshot wound to the right flank requiring abdominal laparotomy and affecting Muscle Group XIX (rated as 10 percent disabling); tinnitus (rated 10 percent disabling); and bilateral hearing loss (rated as 0 percent disabling, or noncompensable).  As of August 28, 2009, his combined rating is 90 percent.

4.  The Veteran's service-connected disabilities meet the percentage requirements for the award of a schedular TDIU, and the collective evidence on the question of whether the nature and severity of the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment is, at least, in relative equipoise.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating for migraine headaches are met from August 28, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.124a, Diagnostic Code 8100 (2012).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met from August 28, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

Given the favorable disposition of both claims on appeal, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished. 

II.  Analysis

A.  Higher Rating for Migraine Headaches

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran is currently assigned a 30 percent disability rating for his migraine headaches pursuant to Diagnostic Code 8100.  38 C.F.R. § 4.12a.  Under this Code, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over last several months; a non-compensable rating is assigned with less frequent attacks.  Id.  

A June 2009 VA primary care treatment note reflects an observation that the Veteran was photosensitive due to an aura of one of his "recurring migraines."  The treating physician observed that the Veteran was in obvious discomfort and was "moving stiff, particularly [in the] upper cervical region."  In later June 2009, the Veteran wrote to VA contending that his PTSD had worsened - he referred to nightmares as well as "headaches that won't quit."  In July 2009, he wrote that his sleeping problems, associated with his PTSD, and his headaches had worsened.  After an August 2009 letter from VA requesting that he specify whether or not he wished to file a claim in regard to his complaints of headaches, the Veteran wrote again in August 2009, filing a claim of entitlement to service connection.

An October 2009 VA treatment notes reflect that the Veteran experienced three to five severe migraine headaches each week that were preceded by an aura.  The Veteran wrote to VA in November 2009 and reported experiencing flashback-type nightmares that, upon waking, resulted in migraine headaches.  His son also wrote to VA and observed that the Veteran was "always tired and complaining of headaches."  In October 2009, a VA mental disorders examiner observed that the Veteran had a history of migraine headaches that were currently treated with Paxil and Effexor.

The Veteran was afforded a VA neurological disorders examination in November 2009.  The examiner reviewed the Veteran's claims file and treatment history, observing that he visited the emergency room for treatment of headaches approximately two to three years prior, but had since "manage[d] his headaches on his own."  The examiner observed that the Veteran had experienced headaches for many years, but they had recently (over the last one to two years) increased in frequency.  The Veteran informed the examiner that he experienced migraine headaches interspersed with milder headaches: he reported daily headaches with severe migraines approximately every three days.  At the start of a severe migraine headache, the Veteran reported having to lie down; he informed the examiner that if he was able to take Imitrex at the start of the headache and lay down immediately in a dark room with a cold towel over his eyes, the headache would resolve in about an hour.  The Veteran informed the examiner that the severe headaches also occurred, intermittently, in associated with PTSD nightmares and resulted in additional sleep disruption.  

After interviewing and evaluating the Veteran, the 2009 examiner described the headaches as manifesting in posterior neck spasms, pounding and throbbing pain in the occipital region, with severe throbbing bilateral retro-orbital pain that occasionally radiates to the temples.  The examiner noted that the Veteran currently used both Imitrex and Zomig to treat his migraines and had also been prescribed vicodin, hydrocodone, and tramadol.  The examiner described the effect of the headaches as preventing the Veteran from engaging in any activities while he experienced them and as generally increasing his fatigue.  

In December 2009, the RO issued a rating decision granting service connection for migraine headaches and assigning an initial 30 percent rating, effective August 28, 2009.

The Veteran was underwent a VA spinal disorders examination in February 2010.  The examiner noted that the Veteran experienced migraine headaches.  The Veteran informed the examiner that the headaches prevented him from working.

In April 2010, the Veteran filed a claim for a TDIU and noted on the claim form that he experienced migraine headaches a minimum of two to three times a week.  In a separate statement, he contended that he was unable to perform any duties at the time of the severe migraines.  An April 2010 VA treatment note reflects that the Veteran had also been prescribed sumatriptan for his migraine headaches.

The Veteran was afforded a VA mental disorders examination in  May 2010.  The examiner noted review of the claims file and interview with the Veteran.  The Veteran informed the examiner that he had last worked in 2006, but his migraines had interfered with his work-requiring the use of sick leave.  The examiner noted that migraines had worsened to the extent that the Veteran currently experienced three severe migraine headaches a week.

In June 2010, the Veteran underwent a VA general medical examination for unemployability.  The examiner noted that the Veteran experienced migraine headaches approximately three times each week.  The Veteran reported using Imitrex to treat the migraines and stated that "it does help."  The examiner noted that the migraines could last for many hours, but were relieved by use of Imitrex in combination with lying down in a dark room with a cool rag on his forehead.  The Veteran reported that the migraines were throbbing, made him sensitive to light and to sound, and resulted in nausea.  At the time of the examination, the Veteran was wearing sunglasses because of headache symptoms.

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, since the August 28, 2009 effective date of the award of service connection, the Veteran's migraine headache disability has warranted an initial, 50 percent disability rating.

As noted above, the Veteran is current assigned a 30 percent rating under Code 8100.  A 30 percent is warranted under Code 8100 when there is a migraine disability resulting in characteristic prostrating attacks occurring on an average once a month over last several months.  A higher, 50 percent, rating is not assignable under Code 8100 unless there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The phrase "very frequent" and the term "prolonged" are not defined in the rating schedule so, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Here, the Veteran has consistently contended, and the medical evidence supports a finding that, pertinent to the August 2009 claim, the Veteran has experienced prostrating attacks at least three times a week.  Although the Veteran has reported, and the medical evidence reflects, that his migraines can resolve after approximately one hour if he is able to timely take an Imitrex and retire to a dark room with a cool rag over his forehead, the record -specifically the June 2010 VA examination report- reflects that the headaches also can take many hours to dissipate.  The Veteran's headaches may not be "prolonged" when they resolve in approximately an hour, but the evidence shows that they are not always limited to one hour.  Further, they occur multiple times a week-much more frequently than once a month, which is a criterion associated with the 30 percent disability rating under Code 8100.  Due to the frequency of these headaches, and the competent medical evidence indicating that the effects of the migraines prevent the Veteran from engaging in any activities while he experiences them, the Board also finds that they are productive of severe economic inadaptability. 

Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, the Board that the criteria for a the maximum schedular, 50 percent rating for his migraine headache disability are met as of August 28, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board points out that Veteran has not asserted, and the evidence does not indicate, that his migraine headache disability warrants a higher rating under any other provision of VA's rating schedule, or that a higher rating is warranted on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (2012).  Moreover, the impact of his migraine headaches on his employment are addressed in connection with the TDIU claim, below.

B. TDIU

The Veteran has been awarded service connection for posttraumatic stress disorder (rated as 50 percent disabling from March 7, 2006, and as 70 percent disabling from April 14, 2010); migraine headaches (herein assigned a 50 percent rating); residuals of gunshot wound to the right arm affecting Muscle Group V and resulting in degenerative joint disease and ulnar neuropathy (rated as 30 percent disabling); residuals of gunshot wound to the right flank requiring abdominal laparotomy and affecting Muscle Group XIX (rated as 10 percent disabling); tinnitus (rated 10 percent disabling); and bilateral hearing loss (rated as 0 percent disabling, or noncompensable).  His combined rating is 90 percent. 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

As indicated, the Veteran meets the minimum percentage requirements under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

As background, prior to submitting his claim for migraine headaches in August 2009, the Veteran filed a claim of entitlement to TDIU that was denied by the RO in an unappealed July 2007 rating decision.  In March 2007, he submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) reflecting that he left his full-time employment as a bindery foreman at a printing company on January 24, 2006.  The form reflects that the Veteran contended that he had left that job as the result of disability, specifically PTSD, and expected to receive disability retirement payments.  He also indicated that he had unsuccessfully applied for two other jobs.  

A May 2007 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) completed by his former employer verifies his last day of work as January 24, 2006, states that "retirement" was the reason he was no longer employed, and reflects that he was not eligible to receive disability retirement benefits.  The form states that the Veteran missed an "unknown" amount of time from work due to disability.

In June and July 2009 written statements, the Veteran contended that his PTSD, specifically PTSD symptoms of nightmares and sleep disruption, had worsened and that he was experiencing frequent and severe migraine headaches.  In an August 2009 statement, the Veteran wrote to VA and contended that after the death of his wife (four years prior) his PTSD symptoms and headaches had gotten gradually worse.  An October 2009 mental disorders examiner noted that the Veteran was not employed and had stopped working because he was eligible for retirement "by age or duration of work."  The examiner determined that he was not totally socially and occupationally impaired, and his PTSD did not interfere with his judgment and thinking, but observed that he was detached from others, had difficulty concentrating, and that his poor sleep and nightmares negatively affected his mood.

His son wrote to VA in November 2009, stating that his father had been "always on the go," but now was "always tired and complaining of headaches."  A November 2009 VA neurological disorders examination reflects that the Veteran had experienced headaches for many years, but they had recently (over the last one to two years) increased in frequency.  The Veteran experienced severe migraines approximately every three days and the examiner noted that the migraines prevented him from engaging in any activity until they had resolved.  The examination report reflects that if the Veteran was able to rest in a dark room and take prescription medication at the start of the migraines, they generally resolved in an hour.

In February 2010, a VA spinal disorders examiner noted that the Veteran reported being unable to work due to migraine headaches.  On his current, April 2010, VA Form 21-8940, the Veteran indicated that he had become too disabled to work in 2005 after requiring "frequent" time off from work as a bindery foreman due to migraine headaches and PTSD.  He did not indicate whether he left his last job because of his disabilities, but indicated that he and did not receive workers compensation benefits and did not receive disability retirement benefits.  He stated on the application form that the frequency of his migraines "make it impossible to obtain and hold any type of steady income" and that employers would "not tolerate" the day-to-day symptoms of his PTSD.  On an accompanying statement, he wrote that the main reason he was unemployable was the frequency of his migraine headaches and his inability to perform any duties when experiencing a migraine.

In May 2010, the Veteran was afforded another VA mental disorders examination.  The examiner observed that the Veteran's PTSD was "at least moderately intense before his wife passed," but had subsequently "greatly intensified."  The examiner also noted additional stress from the death of the Veteran's father approximately "a year and a half ago."  The examiner noted that, after the deaths of his wife and father, the Veteran "had much more time in his mind for his Vietnam memories."  The Veteran also informed the examiner that his migraine headaches had recently worsened and he now experienced severe migraines at least three times a week.  The examiner opined that the Veteran's symptoms were worsening and he was inactive and reclusive with PTSD "clearly impacting his quality of life."  Although observing that the Veteran was able to work for many years with his PTSD symptoms prior to his wife's death, the examiner opined that although PTSD did not appear to be the primary factor currently rendering him unemployable, he might not be employable due to combination of factors.

The following month, June 2010, the Veteran was afforded a general VA medical examination in regard to his claim of entitlement to a TDIU.  The examiner noted that the Veteran had a high school education, had worked in the printing business for over 35 years, and stopped working in 2006 due to a lay off.  The examination report reflects that the Veteran informed the examiner that he experienced migraine headaches three times a week.  The examiner observed that the Veteran reported being able to shop for groceries, use a vacuum cleaner, maintain a garden, and use a riding mower and opined that, based on those demonstrated capabilities, the Veteran would be physically capable of performing "at least like or sedentary duty in job descriptions."  However, the examiner did not discuss the impact of migraine headaches on the Veteran's employability and stated that he would defer to a mental health provider regarding the effects of service-connected PTSD on employability.

In August 2010, the Veteran again wrote to VA and contended that the frequency of his migraine headaches prevented him from obtaining or maintaining gainful employment.  In March 2011, a private physician submitted a statement on the Veteran's behalf.  The physician reported review of the Veteran's VA records and opined that his multiple, permanent disabilities precluded him from ever being able to be gainfully employed.

Here, competent and probative medical evidence tends to supports the Veteran's lay assertions that his service-connected disabilities, acting together, preclude substantially gainful employment.  Significantly, the report of the 2009 VA neurological disorders examination documents that he experiences approximately three severe migraine headaches a week, during which he cannot perform any activities, and VA mental disorders examiners have observed that the Veteran's PTSD results in isolative behavior and difficulty concentrating.  The opinion authored by the May 2010 VA mental disorders examiner reflects that the Veteran's PTSD is not the primary factor in rendering him unemployable, but indicates that he is likely unemployable due to multiple factors.  That conclusion is supported by the March 2011 opinion of the private physician.  Although a June 2010 VA examiner authored an opinion that the Veteran was not physically (italics added for emphasis) precluded from at least sedentary employment, he did not discuss impairment resulting from migraine headaches.  Further, that examiner specifically did not take into account any effects of the Veteran's service-connected PTSD on his employability.

Thus, although the record includes some negative opinions on the unemployability question, none of those opinions assess the collective impact of all of the Veteran's service-connected disabilities.  Significantly, two physicians have opined that the Veteran is likely unemployable as the result of multiple factors and the physicians who authored those opinions clearly stated that they had reviewed the Veteran's records.  These opinions are not directly contradicted by any other opinion of record and a finding of unemployability is supported by a cumulative review of the medical evidence of record pertaining to the severity of the Veteran's service-connected disabilities.  For the reasons detailed above in the analysis of the rating of the Veteran's migraine headache disability, the Board has determined that this disability has been productive of severe economic inadaptability; the Veteran has also experienced PTSD that interferes with interpersonal relationships and impairs his concentration, as well as multiple musculoskeletal disabilities, tinnitus, and hearing loss.  Here, the collective weight of the medical evidence, as well as the lay evidence of record, suggests that the Veteran is rendered unemployable due to his service-connected disabilities.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board determines that the criteria for a TDIU are met.

As regards the effective date of the award, the Board observes that the Veteran presented evidence of unemployment in connection with his appeal for a higher initial rating for migraine headaches.  Although he did not file a formal claim for a TDIU until April 2010, his prior contentions of unemployment raise a claim for TDIU as a component of the matter of his entitlement to a higher rating for migraine headaches.  As such, the Board has considered his entitlement to a TDIU from the date of his claim for service connection for migraine headaches, August 28, 2009.  In this regard, the Board points out that, given the above determination to award an initial 50 percent for migraine headaches, the Veteran's combined rating has been 90 percent throughout the relevant time period-from August 28, 2009.


 
ORDER

An initial 50 percent disability rating for migraine headaches is granted from August 28, 2009, subject to the legal authority governing the payment of compensation benefits.

A TDIU is granted from August 28, 2009, subject to the legal authority governing the payment of VA compensation.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


